internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eoeg teb-plr-113128-03 date date legend agency state company a company b company c units a date date date date date plr-113128-03 this responds to your request for a ruling that the acquisition of certain electric power generators by agency will not constitute the acquisition of nongovernmental_output_property under sec_141 of the internal_revenue_code facts and representations agency makes the following factual representations agency is a municipal corporation created under state law and is a political_subdivision of state_agency has an ownership_interest in electric generating plants and was created to provide a means for its members which are all state municipalities to secure a supply of electric power on date company a the business unit of a for-profit electric power producer entered into an agreement the company a agreement with company b to purchase two newly manufactured electric power turbine generator sets the units company a’s intent on date was to install the units at one of the electric power generating facilities its owns the units are mass produced off-the-shelf items that are generally available for sale to both public and private electric power producers company b’s manufacturing process for the units entails the following stages company b accumulates the several hundred component part of each unit the parts allocated to each unit are crated and placed in storage at the time scheduled by the purchaser the approximately crates of component parts are delivered to the purchaser’s designated site the unit is assembled and installed over a period of approximately six to nine months and then made ready for service after six to weeks of testing at least three months prior to the completion date of stage of company b’s manufacturing process as described above company a determined that it would not need the units s a result company a did not assign the units to a generating project however because company b would not allow company a to cancel the company a agreement company a executed a letter of intent to sell its ownership interests in the unit to company c the company a letter of intent company c is an engineering company that constructs electric power systems but does not supply electric power at the time that the company a letter of internet was executed component parts of the units were still being manufactured and received at company b’s facility some of the component parts of the units were not allocated to the units segregated in storage and made ready for shipment until date on date eight days after date agency having identified the need for additional future generation capacity executed a letter of intent to purchase the unit the plr-113128-03 agency letter of intent on date approximately days after date agency entered into an agreement the unit purchase agreement with company a under which for a payment of dollar_figurea agency purchased the units agency had previously on date adopted a resolution stating its intent to issue bonds for the purpose of reimbursing itself for amounts spent acquiring and installing the units law and analysis sec_103 provides generally that gross_income does not include interest on any state_or_local_bond sec_103 provides in part that sec_103 shall not apply to any private_activity_bond that is not a qualified_bond within the meaning of sec_141 sec_141 defines private_activity_bond to include any bond issued as part of an issue that meets the private_business_use_test of sec_141 and the private_security_or_payment_test of sec_141 an issue meets the private_business_use_test of sec_141 if more than percent of the proceeds of the issue are to be used for any private_business_use an issue meets the private_security_or_payment_test of sec_141 if the payment of the principal of or the interest on more than percent of the proceeds of such issue is under the term of such issue or any underlying arrangement directly or indirectly a secured_by any interest in property used or to be used for a private_business_use or in payments in respect of such property or b to be derived from payments whether or not to the issuer in respect of property or borrowed money used or to be used for a private_business_use sec_141 provides that the term private_activity_bond includes any bond issued as part of an issue if the amount of the proceeds of the issue which are to be used directly or indirectly for the acquisition by a governmental_unit of nongovernmental_output_property exceeds the lesser_of five percent of such proceeds pr dollar_figure sec_141 defines nongovernmental_output_property generally as any property or interest therein which before such acquisition was used or held for use by a person other than a governmental_unit in connection with an output_facility within the meaning of sec_141 other than a facility for the furnishing of water under c of the omnibus reconciliation act of the act c b big_number sec_141 applies to bonds issued after date other than bonds issued to refund bonds issued before such date under sec_141 which sets forth lower private_activity_bond limits for certain output facilities does not define output_facility the conference committee report accompanying the act the conference_report h_r conf_rep no plr-113128-03 pincite 1987z 1987_3_cb_28 states that as under present law output property includes eg facilities such as electric and gas generation transmission distribution an other related facilities according to the house report accompanying the act h_r rep no at the house report the term nongovernmental_output_property also includes property which was constructed by or for an investor -owned utility with the expectation that it would be placed_in_service by an investor-owned utility but that is not actually placed_in_service before its acquisition by a governmental_unit the conference_report pincite 1987_3_cb_291 sates that if property is constructed for an investor-owned utility that property is treated as nongovernmental_output_property this determination is made without regards to whether the investor-owned utility actually placed the property in service company a originally intended to install the units as an out facility as that term in defined in sec_141 and the conference_report therefore pursuant to sec_141 the issue is whether the units were used or held for use by company a before agency purchased the units under the unit purchase agreement for a payment of dollar_figurea based on the facts and circumstances of this case we conclude that the units were not used or held for use by company a first the units were mass produced off-the- shelf products that were not customized to company a’s use second units virtually identical if not identical to the units were available for sale by company b to government and nongovernmental electric power producers agency had it not purchased the units from company a could have purchased them from company b third company a executed the company a letter of intent to sell the units three months before company b had assembled the component parts necessary to construct the units indeed at the time of the company a letter of intent was executed some of the component parts of the units had not yet been manufactured thus long before the units actually existed as working units it was clear that company a did not intent to place the units in service this intent was carried through with the actual sale to agency conclusion under the facts and circumstances of this case we conclude that the acquisition of the units by agency will not constitute the acquisition of nongovernmental_output_property under sec_141 the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification of examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it section k provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel exempt_organizations employment task government entities by ______________________ timothy l jones senior counsel tax exempt bonds branch
